Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on November 23, 2020, have been carefully considered.  Claim 8 has been canceled; no new claims have been added.
Claims 1-7 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on December 20, 2018.

Withdrawn Double Patenting Rejection
The provisional nonstatutory double patenting rejection of claim 8 as being unpatentable over claim 1 of copending Application No. 16/312,146 (reference application), stated in the previous Office Action, has been withdrawn in view of Applicants’ cancellation of this claim.

Maintained Rejections
	The following rejections of record, stated in the previous Office Action, have been maintained.


Claim Rejections - 35 USC § 102
Claims 1-4 and 6-8 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda et al. (U. S. Patent Publication No. 2015/0125707).
Regarding claims 1 and 6, Masuda et al. teach a coating composition comprising (a) 1-50 parts by weight of surface-treated titanium oxide comprising core/shell type microparticles (defined as “interchangeable with ultra-fine particles and nano-size particles; see paragraph [0054]), each consisting of a titanium oxide core and a silicon oxide shell, which are treated with surface treating components reading on the limitation “organosilyl group bonded via a siloxane bond”, and (b) 100 parts by weight of a vinyl copolymer (Abstract; paragraphs [0034]-[0035] and [0166]-[0167]).  The microparticles are further defined as a core of tetragonal titanium oxide having tin and manganese incorporated in solid solution and a shell of silicon oxide enclosing the core (paragraphs [0074], [0080]-[0082]).  
Further regarding claim 1, and also regarding claim 7, Masuda et al. teach the formation of a laminate by applying the aforementioned coating composition to a substrate (“undercoat layer”), and adding thereon a silicone hard coating film (paragraphs [0214], [0219], [0230]).  The silicone hard 
Regarding claims 2 and 4, Masuda et al. teach the feasibility in forming a cured film from the aforementioned coating composition, wherein the cured film has a thickness ranging from 0.1 to 50 µm (paragraph [0217]), and wherein the silicone hard coating film has a thickness ranging from 0.5 to 50 µm (paragraph [0261]).  Masuda et al. further teach the feasibility in the laminate comprising the coating composition exhibiting a haze value of up to 2.0 (paragraph [0218]).
Regarding claim 3, Masuda et al. teach silicone resins as exemplary vinyl copolymers (paragraphs [0167]-[0172]).
Regarding claim 8, Masuda et al. teach a coating composition as discussed above with respect to claims 1 and 7, wherein the coating composition exhibits UV shielding properties (paragraphs [0028], [0029]).
In view of these teachings, Masuda et al. anticipate claims 1-4 and 6-8.

Claim Rejections - 35 USC § 103
Claim 5 stands rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (U. S. Patent Publication No. 2015/0125707).
claims 1-4 and 6-8.  
As stated above, Masuda et al. teaches the formation of a laminate by applying the aforementioned coating composition to a substrate (“undercoat layer”), and adding thereon a silicone hard coating film (paragraphs [0214], [0219], [0230]).  The silicone hard coating film may contain titanium oxide, well known in the art as a photocatalyst (considered to read upon the claim limitation “photocatalyst layer”; see paragraphs [0234] and [0260]).  While Masuda et al. do not explicitly teach or suggest the limitations of claim 5 regarding the silicone hard coating film, which may contain titanium oxide, as having a “contact angle with water of up to 30° on its surface after UV exposure in an accumulative UV energy quantity of 1500 MJ/m2”, the skilled artisan would have been motivated to reasonably expect the silicone hard coating film disclosed in Masuda et al., which structurally reads upon Applicants’ claimed “photocatalyst layer”, to exhibit a contact angle with water comparable to that instantly claimed, absent the showing of convincing evidence to the contrary.

Response to Arguments
	In response to Applicants’ argument that Masuda et al. do not “disclose or suggest using titanium oxide serving as a photocatalyst”, and that Masuda et al. prefer to employ titanium oxide of rutile type due to its 
Applicants argue that, in their Specification, preference is made to anatase titanium oxide.  However, the Examples in the Specification do not provide any data comparing photocatalyst laminates containing anatase titanium oxide with photocatalyst laminates containing rutile titanium oxide.
For these reasons, Applicants’ arguments have been carefully considered, but are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takimoto et al. (JP 2012-180241) disclose the preparation of nanoparticles of rutile type titanium oxide.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        February 23, 2021